ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Navid Kohsar Construction Company             )      ASBCA No. 61839
                                              )
Under Contract No. W91B4L-10-C-0218           )

APPEARANCE FOR THE APPELLANT:                        Mr. Massoud Rahman Adeeb
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Brian C. Habib, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       By email dated October 8, 2018, appellant filed a notice of appeal with the Board,
which was docketed on October 16, 2018. When the Board did not receive a complaint
pursuant to Board Rule 6(a), it issued an Order, dated December 10, 2018, directing
appellant to file a complaint within 21 days of the date of that Order, or immediately
advise the Board how much more time was needed and why. The Board then issued a
second Order, dated January 8, 2019, directing appellant to either file its complaint within
21 days or show cause why the appeal should not be dismissed for failure to prosecute.
Both Orders were sent to the email address utilized by appellant to file its notice of
appeal. The Board has received no response to either of the Board's Orders.
Accordingly, this appeal is dismissed with prejudice under Board Rule 17.

       Dated: February 5, 2019



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur


  ~-
 RICHARD SHACKLEFORD                              STEPHANI       ATES-HARMAN
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61839, Appeal ofNavid Kohsar
Construction Company, rendered in conformance with the Board's Charter.

      Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2